SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET Companhia Siderúrgica Nacional (“Company”) announces that the matters on the agenda of the Annual and Extraordinary Shareholders' Meeting convened for April 28, 2017 and not installed will be resolved on in a second call notice of the Annual and Extraordinary Shareholders' Meeting to be held on July 03, 2017. Pursuant to Article 21-X, item II of CVM Instruction No. 481/09, as amended ("Instruction No. 481"), the Shareholders of the Company will have up to May 19, 2017 to include in the Remote Voting Form the candidates to the Company's board of directors and fiscal council, as well as the resolution proposals, according to Article 21-L of Instruction No. 481. São Paulo, May 15, 2017. David Moise Salama Executive Officer - Investor Relations Companhia Siderúrgica Nacional 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 5, 2017 COMPANHIA SIDERÚRGICA NACIONAL By: /
